DECISION
The application of the above-named defendant for a review of the sentence of life, imposed on June 2, 1955, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The Petition for Review is denied.
The reason for the above decision is that Chapter 25 of the Montana Code of Criminal Procedure (1967) Section 95-2502 provides, in part, as follows: “Any person sentenced to a term of one year or more in the state prison by any court of competent jurisdiction may . . . except in any case in which a different sentence could not have been imposed, file ... an application for review of the sentence by the review division.” This defendant was sentenced to life imprisonment on a charge of First Degree, Murder. It is the opinion of the Board that it has no jurisdiction to reduce this sentence as it is the only one that could have been imposed except, of course, hanging.
SENTENCE REVIEW DIVISION
W. W. Lessley, chairman; Philip Duncan, Paul G. Hatfield.